OPINION
{¶ 1} Defendant-appellant Kenneth Brown, appeals from his no contest plea and sentence for one count of possession of cocaine, a felony of the fourth degree. Brown was sentenced to a prison term of seventeen months. Brown's appellate counsel has filed a brief pursuant to Anders v. California (1967), 386 U.S. 738,87 S. Ct. 1396, 18 L.Ed.2d. 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed October 17, 2005, we advised Brown that his appellate counsel had filed an Anders brief and allowed him sixty days within which to file his own pro se brief. Brown has not filed his own pro se brief.
 {¶ 1} Pursuant to Anders, supra, we have independently reviewed the record. We agree with Brown's appellate counsel that there are no meritorious issues presented on appeal. We reviewed the entire record and found that the trial court complied with the requirements of Crim. R. 11 (C) in accepting Brown's no contest plea and no sentencing-related errors occurred.
 {¶ 2} After reviewing the transcript of the plea hearing, we feel that it is evident that the trial court properly determined that Brown's plea was made voluntarily and with an understanding of the nature of the charges. He was informed of the maximum penalty which could be invoked and of all the rights which were waived as a result of his plea.
 {¶ 3} We agree with Brown's appellate counsel that no meritorious issues are present in this appeal.
Judgment affirmed.
Grady, P.J. and Fain, J., concur.